— Lumpkin J.

By the Court.

delivering the opinion.
As the bill in this case stands, it is defective in two particulars.
It fails to charge distinctly that there was a contract between the parties to the effect, that Alford should buy in the *696three 'negroes, under his mortgage foreclosure, and after crediting the execution with the value of two of them, to-wit: Alfred and Rachel, and paymentshould be made to him of the balance of his debt by Wynne and wife, he would settle upon Mrs. Wynne, to her separate use for life, with remainder to her children, the girl Amanda. And that Wynne, the husband, was a party to the contract.
We affirm, therefore, the judgment of the Court below, with leave to the complainants to amend the bill, as suggested,, provided they can do so.
Judgment affirmed.